January 5, 2006


Roger Pachuta
4647 Pine Valley Dr 
Frisco, TX 75034






Dear Roger:


In light of your retirement from Mpower Communications, this letter is to inform
you of the terms of your separation of employment from the company on January
20, 2006. As you are aware, you are subject to a Severance Agreement dated
October 11, 2001. Under the circumstances, your retirement has triggered that
Agreement.


Please read the following information in regard to your benefits.


TRANSITION PACKAGE: You will receive 100% of your base salary of $219,000 in
severance, less all applicable payroll deductions. In order to receive this
severance package you must sign and return the enclosed release and any Mpower
equipment in your possession (laptop, cell phone, tools, AMEX card, phone cards
etc.). As noted in your release agreement you have 21 days to sign and return
this agreement. Please send your signed release to People Services, attention
Clare Velepec, Rochester, in the enclosed, self-addressed envelope. Payment of
the Severance Benefit shall be as follows: (i) $150,000 (less applicable payroll
deductions) on return of the signed release as more fully outlined in the
release agreement; and (ii) $34,500 on the first pay check of February and
March, 2006.


CONTINUED EMPLOYMENT: You shall remain an employee of Mpower through March 31,
2006, with your duties as set forth in section 3(c) of your Severance Agreement
dated October 11, 2001.


FINAL PAYCHECK: You will receive your final paycheck on March 3, 2006. If you
have submitted any expenses for reimbursement those will be processed on the
regular schedule and mailed to your home.


BENEFITS: You are currently enrolled in health and/or dental insurance. Your
coverage will end on March 31, 2006. You remain responsible for the employee
portion of your health insurance premiums through March 31, 2006, which will be
deducted from your Severance Benefit payments on February 3 and March 3, 2006.
If you wish to continue coverage after March 31, 2006, you will have the option
to do so under COBRA. You will receive information in the mail regarding COBRA
within a few weeks following 3/31/06. All other benefits (Life insurance,
dependent life, FSA, STD, LTD) will end on March 31, 2006. If you wish to
continue your life insurance, you have 31 days to apply for a conversion policy.
Please contact Ann Maynard if you would like the conversion forms.


EMPLOYEE ASSISTANCE PROGRAM: You will be able to take advantage of Horizon
Behavioral Services Program for up to 30 days after your separation date. This
program will be able to refer you to many services including outplacement
support. If you are interested in learning more about this program, please call
1-866-486-4334.


FLEXIBLE SPENDING ACCOUNTS: If you are enrolled in the FSA program, you have 90
days to submit claims for services that were rendered prior to your termination
date. Submit all receipts to Blue Cross Blue Shield, 165 Court Street,
Rochester, NY 14647. If enrolled in a Medical/Dental Spending Account, coverage
may be continued through the COBRA program. Claim forms can be obtained by
calling the Blue Cross express line at 800-548-6428 or by visiting the web site
at www.bcbsra.com.


2005 BONUS: You shall receive your 2005 Bonus, as determined in the ordinary
course by the Company and/or the Company’s Board of Directors pursuant to the
2005 Bonus Plan, and without regard to your termination prior to the date such
Bonus is paid.


401(k): If you were contributing to the Mpower Communications 401(k) plan,
please see the enclosed distribution form. Mail the completed form in the
enclosed envelope.



--------------------------------------------------------------------------------


STOCK OPTIONS: You will have five years from your date of termination to
exercise any options that have vested to that date. Please contact Salomon Smith
Barney at (800) 842-0409 to exercise your vested options.


Please feel free to call or email People Services if you have any questions.


Benefits & 401(k):   Ann Maynard      585-218-8690
         175 Sully’s Trail, Suite 300
          Pittsford, NY 14534
 
Email:   peopleservices@mpowercom.com 


Sincerely,



        /s/ Clare Velepec      

--------------------------------------------------------------------------------

   
Clare Velepec
VP, People Services
     







--------------------------------------------------------------------------------



Mpower Communications Corp.
175 Sully’s Trail, Suite 300
Pittsford, NY, 14534
 
Release
 
I, Roger Pachuta , am a party to a Severance Agreement (the “Agreement”), dated
October 11, 2001, with Mpower Communications Corp., a Nevada corporation (the
“Company”). The Agreement contemplates that, in consideration for my receipt of
the Severance Benefit (as such term is defined in the Agreement), I will deliver
a Release in the form set forth below, and I now desire to deliver such Release
to the Company in the manner contemplated by the Agreement.


1. General Release. In consideration of the Severance Benefit, I hereby release
and forever discharge the Released Parties (as defined below) from any and all
claims, actions, causes of action, suits, costs controversies, judgments,
decrees, verdicts, damages, liabilities, attorney’s fees, covenants, contracts
and agreements (collectively, including claims, actions and causes of action set
forth in Section 2 below, “Claims”) that I may have against the Released Parties
based on or arising out of (i) my employment relationship with and service as an
employee, officer or director of the Company, and the termination of such
relationship or service, or (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof,
including, without limitation, any Claims arising under any applicable federal,
state or local law, or any law of any foreign jurisdiction, whether such Claim
arises under statute, common law or in equity, and whether or not I am presently
aware of such claim. I further agree that the payments and benefits described in
the Agreement are in full satisfaction of any and all Claims for payments or
benefits that I may have against the Company arising out of my employment
relationship, my service as an employee, officer or director of the Company and
the termination thereof. I also do forever release, discharge and waive any
rights that I may have to recover in any proceedings brought by any federal,
state or local agency against the Released Parties to enforce any laws.
For purposes of this release, the “Released Parties” means, individually and
collectively, the Company, its present, former and future shareholders,
partners, limited partners, affiliates, parents, subsidiaries, successors,
directors, officers, employees, agents, attorneys, successors and assigns.


2. Specific Release of ADEA Claims. In further consideration of the Severance
Benefit, I hereby release and forever discharge the Company and its employees,
officers and directors from any and all Claims that I may have as of the date of
my signing of this Release arising under the Federal Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”).


3. Release of Unknown Claims. I understand that I am releasing Claims pursuant
to this Agreement that I may not know about, and that is my intent. I expressly
waive all rights that I might have under any law that is intended to prevent
unknown Claims from being released and I understand the significance of doing
so. In addition, I expressly acknowledge that the Release under this Agreement
is intended to include and does include in its effect, without limitation, all
Claims which I do not know or suspect to exist in my favor at the time of
execution of this Release and that this Release expressly contemplates the
extinguishment of all such Claims.


4. No Pending Litigation. I hereby represent and agree that I have not filed,
and will not file, any action, complaint, charge, grievance or arbitration
against any Released Party.


5. No Right to Commence any Legal Action. I will not commence or join any legal
action, which term includes, without limitation, any demand for arbitration
proceedings and any complaint to any federal, state or local agency, court or
other tribunal, to assert any Claim released by me under this Agreement against
a Released Party. If I commence or join any such legal action against a Released
Party, I will promptly indemnify such Released Party for its reasonable costs
and attorneys’ fees incurred in defending such action as well as any monetary
judgment obtained by me against any Released Party in such action.


6. Acknowledgment. By signing this Release, I hereby acknowledge and confirm the
following:


(a) Consultation with an Attorney. I was advised in writing by the Company in
connection with my termination of employment to consult with an attorney of my
choice prior to signing the Agreement and this Release and to have such attorney
explain to me the terms of the Agreement and this Release, including, without
limitation, the terms relating to my release of claims arising under ADEA.
 
(b) Understand this Agreement. I have read the Agreement and this Release
carefully and completely and understand each of the terms thereof.
 
(c) Twenty-One Days to Consider. I was given not less than twenty-one days to
consider the terms of the Agreement and this Release and to consult with an
attorney of my choosing with respect thereto, and that for a period of seven
days following my signing of this Release, I have the option to revoke this
Release in accordance with the terms set forth below.
 
(d) Consideration. By signing this Release, I hereby acknowledge and confirm
that I am providing the Release and discharge set forth herein only in exchange
for consideration in addition to anything of value to which I am already
entitled.
 
7. Revocation. I have the right to revoke this Release during the seven-day
period (the “Revocation Period”) commencing immediately following the date I
sign and deliver this Release to the Company. The Revocation Period shall expire
at 5:00 p.m., New York time, on the last day of the Revocation Period; provided,
however, that if such seventh day is not a business day, the Revocation Period
shall extend to 5:00 p.m. on the next succeeding business day. In the event of
any such revocation by me, the obligations of the Company to pay the Severance
Benefit pursuant to the Agreement shall terminate and be of no further force and
effect as of the date of such revocation. No such revocation by me shall be
effective unless it is in writing and signed by me and received by a
representative of the Company prior to the expiration of the Revocation Period.
 
My signature below indicates my agreement with the terms and provisions
described above.
 

           
   
   
  Date:     /s/   

--------------------------------------------------------------------------------

Roger Pachuta    




